Order entered June 17, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-22-00175-CV

                       PATRICIA A. ERVING, Appellant

                                       V.

                  GARLAND HOUSING AGENCY, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-15968

                                    ORDER

      Before the Court is appellant’s June 15, 2022 second motion for extension of

time to file her brief. We GRANT the motion and ORDER the brief be filed no

later than July 15, 2022.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE